                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


SUHA SHEHADEH, ET AL.
                                                               CIVIL ACTION
VERSUS
                                                               NO.19-228-JWD-EWD
NOAH P. BERGERON, ET AL.

                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 6) dated February 24, 2020, to which no

objection was filed;

       IT IS ORDERED that the Motion to Remand (Doc. 6) filed by Plaintiffs Suha and

Abdallah Shehadeh, individually, and on behalf of their minor children, is DENIED as the

Notice of Removal was timely filed in this case.

       IT IS FURTHER ORDERED that this matter is referred back to the Magistrate Judge

for a scheduling conference.

       Signed in Baton Rouge, Louisiana, on March 10, 2020.

                                              S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
